*53
ORDER

PER CURIAM:
AND NOW, this 15th day of October, 1999, the Petition to Reactivate the Petition for Allowance of Appeal is GRANTED; the Petition for Allowance of Appeal, the Motion for Leave to Amend the Petition for Allowance of Appeal, and the Motion for Leave to File a Sur Reply to Motion to Amend Petition for Allowance of Appeal are DENIED. The Cross Petition for Allowance of Appeal is GRANTED in part and the order of the Superior Court affirming the trial court’s dismissal of Cross-Petitioner’s claim for battery is reversed. Since the issue of supervision is being remanded and may be dispositive of Cross-Petitioner’s battery claim, it is further ordered that Cross-Petitioner’s claim for battery is remanded to the Court of Common Pleas of Philadelphia County to be considered during Cross-Petitioner’s new trial as awarded by the Superi- or Court. Hutchison v. Sunbeam Coal Corp., 513 Pa. 192, 201, 519 A.2d 385, 390 (1986)